DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 recites the limitation “a cross-sectional area of the discharge passage increases in a direction toward the upper opening”. However, Figs. 70-74 and [0315] “A front-rear cross-sectional area of the diffuser 5522 below the air guider 5524 may be larger than a cross-sectional area of the outlet 5523” indicate that the cross-sectional area of the discharge passage decreases toward the upper opening. Therefore, Applicant’s claim of the opposite (increasing cross-sectional area) is not enabled because it is not described in the drawings as to how one of ordinary skill in the art would achieve this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200214459 A1 to Venditto.
Re Claim 1, Venditto teaches:
A bed, comprising: a mattress (at least Figs. 4-5 and [0084] “mattress 32”.); 
and a dryer configured to support and dry the mattress (at least Fig. 2A and [0084] “Outside enclosure & platform support 29”.), the dryer including: 
an edge frame having a side wall (at least Fig. 2A element 29), a
top plate seated on top of the edge frame and supporting the mattress (at least Fig. 4 element 26 and [0056] “26 Platform Top”.), and 
a bottom plate provided under the edge frame to space the edge frame apart from a floor surface (at least Figs. 2A and 4), 
at least one fan provided inside of the edge frame, the fan having an inlet to suction air and at least one outlet to discharge air (at least Fig. 1A element 12 and [0081] “air supply fan 12 pulls cold/hot air from heat exchanger/compressor unit 10 and pressurizes the processed air supply output 25 cavity. Processed air supply output 25 directs the airflow into processed air supply ducts 15 (shown in FIGS. 2A and 2B) carrying the processed air to processed air supply plenum 16 (shown in FIGS. 2A and 2B) and through headboard frame assembly 31 and through processed air supply output”.); 
at least one supply duct coupled to the outlet of the fan (at least Fig. 2A and [0081] “air supply ducts 15”.); and 
at least one air dispenser coupled to an outlet of the supply duct, the air dispenser being provided at a position outside of the mattress to discharge air toward the mattress (at least Fig. 5 and [0084] “Processed air supply plenum 16 receives processed air from processed air supply duct 15 and expels the processed air over, around and onto mattress 32”.).
Re Claim 2, Venditto teaches:
The bed of claim 1 (detailed with respect to claim 1), further comprising an inlet hole formed in a bottom of the edge frame at a position outside of the bottom plate such that the bottom plate does not interfere with a flow of air through the inlet (at least Fig. 3C element 24 and [0084] “air supply return openings 24”.).
Re Claim 3, Venditto teaches:
The bed of claim 2 (detailed with respect to claim 2), further comprising a filter slot formed in the side wall and a filter configured to be inserted into the filter slot and above the inlet (at least Figs. 2A and 3C element 13 and [0084] “air filter assemblies 13”.).
Re Claim 4, Venditto teaches:
The bed of claim 3 (detailed with respect to claim 3), wherein the filter slot is inclined such that the filter is configured to be inserted at an angle covering the inlet (at least Figs. 2A and 3C element 13 and [0084] “air filter assemblies 13”.  It is noted that the 90 degree angle of Fig. 3C element 13 falls under the broadest reasonable interpretation of “an angle.”).
Re Claim 6, Venditto teaches:
The bed of claim 3 (detailed with respect to claim 3), wherein an outer edge of the filter includes a handle to pull the filter out of the filter slot (at least Fig. 2A element 13 and [0092] “Filter Access Port”.).
Re Claim 7, Venditto teaches:
The bed of claim 1 (detailed with respect to claim 1), further comprising a discharge hole formed in the side wall (at least Figs. 1A and 4 and [0081] “exhaust air tube 14C”.).
Re Claim 8, Venditto teaches:
The bed of claim 7 (detailed with respect to claim 7), wherein an outer side of the side wall includes a recess in which a grill is provided, the grill covering the discharge hole (at least Figs. 1A-1C and [0081] “exhaust air louvers 14D”.).
Re Claim 9, Venditto teaches:
The bed of claim 7 (detailed with respect to claim 7), wherein the discharge hole is inclined upward toward an upper corner of the edge frame (at least Figs. 1A-1C element 14D.).
Re Claim 10, Venditto teaches:
The bed of claim 7 (detailed with respect to claim 7), wherein the air dispenser is provided in the discharge hole such that a first section is seated in the discharge hole and a second section extends to an outside of the edge frame (at least Figs. 1A-2A and [0084] “depiction of supporting panels making up the assembly containing outside enclosure & platform support 29 is connected to processed air supply plenum 16”.).
Re Claim 11, Venditto teaches:
The bed of claim 1 (detailed with respect to claim 1), further comprising a heater to heat air to be discharged through the air dispenser (at least Fig. 1A and [0081] “Variable speed processed air supply fan 12 pulls cold/hot air from heat exchanger/compressor unit 10 and pressurizes the processed air supply output 25 cavity”.).
Re Claim 12, Venditto teaches:
The bed of claim 11 (detailed with respect to claim 11), wherein an inner side of the air dispenser includes a recess in which the heater is provided (at least Fig. 1A and [0081] “Variable speed processed air supply fan 12 pulls cold/hot air from heat exchanger/compressor unit 10 and pressurizes the processed air supply output 25 cavity”.).
Re Claim 13, Venditto teaches:
The bed of claim 12 (detailed with respect to claim 12), wherein the heater is provided inside of a heater housing, the supply duct is coupled to an inlet of the heater housing, and an outlet of the heater housing is coupled to an inlet of the air dispenser (at least Fig. 1A-2B and [0081] “Variable speed processed air supply fan 12 pulls cold/hot air from heat exchanger/compressor unit 10 and pressurizes the processed air supply output 25 cavity. Processed air supply output 25 directs the airflow into processed air supply ducts 15 (shown in FIGS. 2A and 2B) carrying the processed air to processed air supply plenum 16 (shown in FIGS. 2A and 2B) and through headboard frame assembly 31”.).
Re Claim 14, Venditto teaches:
The bed of claim 1 (detailed with respect to claim 1), wherein the air dispenser includes an inner wall and an outer wall defining a discharge passage leading to an upper opening (at least Fig. 1A-2B and [0081] “Processed air supply output 25 directs the airflow into processed air supply ducts 15 (shown in FIGS. 2A and 2B) carrying the processed air to processed air supply plenum 16 (shown in FIGS. 2A and 2B) and through headboard frame assembly 31 and through processed air supply output velocity control screen 27”.).
Re Claim 16, Venditto teaches:
The bed of claim 14 (detailed with respect to claim 14), wherein an inner surface of the outer wall includes an air guide having an inclined surface provided at the upper opening, a thickness of the inclined surface in a direction between the inner and outer walls decreasing in a downward direction (at least Figs. 1B-1C element 14D and [0081] “exhaust air louvers 14D”.  In other words, the vent grill guides air and is inclined with decreasing thickness in a downward direction (see Fig. 1C side view).).

Re Claim 17, Venditto teaches:
A bed, comprising: a mattress (at least Figs. 4-5 and [0084] “mattress 32”.); 
and a dryer configured to support and dry the mattress, the dryer including: at least one fan provided under the mattress, the fan having an inlet to suction air and at least one outlet to discharge air (at least Fig. 1A element 12 and [0081] “air supply fan 12 pulls cold/hot air from heat exchanger/compressor unit 10 and pressurizes the processed air supply output 25 cavity. Processed air supply output 25 directs the airflow into processed air supply ducts 15 (shown in FIGS. 2A and 2B) carrying the processed air to processed air supply plenum 16 (shown in FIGS. 2A and 2B) and through headboard frame assembly 31 and through processed air supply output”.); 
at least one supply duct coupled to the outlet of the fan (at least Fig. 2A and [0081] “air supply ducts 15”.); and 
at least one air dispenser coupled to an outlet of the supply duct, the air dispenser having an outlet provided at a position outside of the mattress to discharge air upward at a side of the mattress (at least Fig. 5 and [0084] “Processed air supply plenum 16 receives processed air from processed air supply duct 15 and expels the processed air over, around and onto mattress 32”.).
Re Claim 18, Venditto teaches:
The bed of claim 17 (detailed with respect to claim 17), wherein a side of the mattress adjacent to the outlet of the air dispenser has a convex curvature such that a flow of air upward clings to a side of the mattress (at least Fig. 5 shows the convex curvature structure.  It is noted that “such that a flow of air upward clings to a side of the mattress” is a functional limitation, and it has been held that Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01.I).).


Re Claim 20, Venditto teaches:
The bed of claim 17 (detailed with respect to claim 17), further comprising a heater adjacent to an inlet of the air dispenser (at least Fig. 1A and [0081] “Variable speed processed air supply fan 12 pulls cold/hot air from heat exchanger/compressor unit 10”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venditto in view of US20180027981 A1 to Sherman.
Re Claim 5, Venditto teaches:
The bed of claim 3 (detailed with respect to claim 3). 
Venditto does not explicitly teach:
wherein the filter includes a frame, a plurality of ribs extending across the frame, and a mesh material provided in the frame and supported by the ribs.
However, Sherman teaches:
wherein the filter includes a frame, a plurality of ribs extending across the frame, and a mesh material provided in the frame and supported by the ribs (at least Fig. 8 element 709 and [0079] “a filter 709”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed taught by Venditto with the filter taught by Sherman because both are directed towards the same field of endeavor of beds with filters and doing so involves the use of a known technique (providing filters taught by Sherman) with a known device (bed taught by Venditto) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The filter captures dust and small particles contained in the air flow of the mattress” (Sherman [0079]).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venditto in view of US 20150272338 A1 to Greener.
Re Claim 15, Venditto teaches:
The bed of claim 14 (detailed with respect to claim 14). 
Venditto does not explicitly teach:
wherein inner surfaces of the inner and outer wall are configured such that a cross-sectional area of the discharge passage increases in a direction toward the upper opening.
However, Greener teaches:
wherein inner surfaces of the inner and outer wall are configured such that a cross-sectional area of the discharge passage increases in a direction toward the upper opening (at least Fig. 4 element 18 and [0028] “an air flow passage 18 through both the outboard surface 14 and the inboard surface 16 of the footboard 4”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed taught by Venditto with the discharge passage taught by Greener because both are directed towards the same field of endeavor of beds with air flow passages and doing so involves the use of a known technique (providing increasing cross-sectional area flow passage taught by Greener) with a known device (bed taught by Venditto) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The air flow passage 18 permits a selective flow of air to the occupant of the bed” (Greener [0028]).
Re Claim 19, Venditto teaches:
The bed of claim 17 (detailed with respect to claim 17). 
Venditto does not explicitly teach:
wherein the air dispenser has a thickness in a direction away from the mattress such that, when a blanket is provided on the mattress, an end of the blanket covers the outlet of the air dispenser such that air discharged from the air dispenser is guided to a space between the blanket and the mattress.
However, Greener teaches:
wherein the air dispenser has a thickness in a direction away from the mattress such that, when a blanket is provided on the mattress, an end of the blanket covers the outlet of the air dispenser such that air discharged from the air dispenser is guided to a space between the blanket and the mattress (at least Figs. 1-2 and [0048] “The bed apparatus 102 includes a housing 110 that is configured to hold the end of the cover 12, such as a sheet or comforter, which is placed on the bed 6”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed taught by Venditto with the air dispenser taught by Greener because both are directed towards the same field of endeavor of beds with air dispensers and doing so involves the use of a known technique (providing dispenser between covers taught by Greener) with a known device (bed taught by Venditto) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the bed apparatus 102 provides both air under the cover 12 and the comforting level of background- or white-noise to the occupant of the bed 6” (Greener [0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673   

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673